Citation Nr: 0533666	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-22 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had recognized Philippine Guerilla service from 
January 1945 to January 1946.  He died in April 2000 and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, that denied the 
above claim.

In December 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  The veteran died in April 2000.  The Certificate of Death 
lists the immediate cause of death as cerebrovascular 
accident and other significant conditions contributing to 
death as hypertension.  

2.  At the time of the veteran's death, he was service 
connected for gun shot wound, left thigh.

3.  The medical evidence does not establish that 
cardiovascular disease had its onset during service or within 
one year thereafter, or was related to any in-service disease 
or injury.  

4.  The medical evidence does not establish that service-
connected gun shot wound, left thigh, caused, or contributed 
substantially or materially to cause, the veteran's death.

CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A.  §§ 1110, 1112, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

With respect to the cause of death claim, VA satisfied its 
duty to notify by means of a letter from the RO to the 
appellant in July 2002.  The appellant was told of the 
requirements to successfully establish service connection for 
the cause of the veteran's death, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim, which would include that in 
her possession, to the RO.  The timing and content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Pursuant to the prior 
Board remand, an additional development letter was sent to 
the appellant in January 2005.

Following the December 2004 Board remand, the U.S. Court of 
Appeals for Veterans Claims (Court) held in Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005), that all sections of VA's 
notice letter should be construed in connection with each 
other to determine whether the document, read as a whole, 
addresses all aspects of the requisite notice under the 
provisions of the VCAA and the notice letter must be read in 
the context of prior relatively contemporaneous 
communications to the appellant from the AOJ.  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Based on a 
review of the notification provided the appellant in this 
case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA need not obtain an examination in this case.  The 
evidentiary record does not show that the veteran's cause of 
death is associated with an established event, injury, or 
disease in service; manifested during an applicable 
presumptive period; or otherwise associated with military 
service.  Compare Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), and Charles v. Principi, 16 Vet. App. 370 (2002).  The 
duty to notify and assist having been met by the RO to the 
extent possible, the Board turns to the analysis of the 
appellant's claim on the merits.


II.  Factual background

The service medical records reveal that in March 1945, the 
veteran was treated for a gunshot would to the left thigh, 
which he sustained during combat.  There were no complaints 
or findings of cardiovascular disease.

In an August 1954 decision, the RO granted the veteran 
service connection for gun shot wound, left thigh.  

Following service, the veteran received VA medical treatment.  
In June 1971, he was treated for an ulcer on the lateral 
aspect of his left thigh.  His heart was reported as normal.  
Blood pressure was 130/90.  He was diagnosed as having 
residuals of a gunshot wound of the left thigh with an ulcer.

In a letter dated November 1977, the veteran's private 
physician, Dr. L.L. Lerma, stated that physical examination 
showed that the veteran had anterior chest precordial pain 
and easy fatiguability.  His blood pressure was 160/100.  He 
was diagnosed as having hypertensive cardiovascular disease 
(HCVD) and angina pectoris.  

In September 1978, the veteran was treated at Veterans 
Memorial Medical Center for angina pectoris.

In September 1984, the veteran underwent a VA examination.  
He was diagnosed as having hypertensive cardiovascular 
disease and angina pectoris.  

In May 1989, the veteran was admitted the Washington DC VA 
facility for atrial fibrillation (AF).  He underwent a 
coronary artery angiography.  His coronary arteries were 
found to be normal and the stress electrocardiogram was felt 
to be a false positive.  The veteran was diagnosed as having 
atrial fibrillation and status post left cerebrovascular 
accident with resulting aphagia.  

A document from Bethany Hospital shows that the veteran was 
hospitalized in November 1990 for hypertensive cardiovascular 
disease and status post cerebrovascular accident (CVA) with 
weakness of the left upper extremity.

In a December 1990 letter, the veteran's private physician, 
Dr. B.T. Juatco, stated that he had treated the veteran and 
he stated that he contracted high blood pressure following 
service, which lead to his hospitalization in 1989.  He 
stated that the veteran had been diagnosed as having paresis, 
left side of the body with numbness in his upper extremity; 
heart disease; and gunshot wound, left thigh.  

In December 1990, the veteran received private medical 
treatment from Dr. Aquino.  He was diagnosed as having a 
recurrent problem with an embolism in the right main coronary 
artery and hypertensive arteriosclerotic heart disease with 
atrial flutter.  

In December 1990 and October 1991, the veteran was 
hospitalized at Veterans Memorial Medical Center for 
treatment of CVA, ASHD, AF, and an old myocardial infarction.

The veteran was hospitalized at Ilicos Regional Hospital for 
treatment of arteriosclerotic heart disease, chronic atrial 
fibrillation and cerebrovascular disease, thrombotic, in 
December 1991. 

Records from B.E. Parado, M.D. show that he treated the 
veteran in December 1999 for severe essential hypertension.  
However, he did not treat the veteran at the time of his 
death.

The veteran died in April 2000.  The Certificate of Death 
lists the immediate cause of death as cerebrovascular 
accident and other significant conditions contributing to 
death as hypertension.  


III.  Cause of death

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  There is no competent 
evidence to suggest that the veteran's service-connected 
gunshot wound to the left thigh either contributed or was 
causally related to his death.  Rather, according to the 
death certificate, the veteran died in April 2000 as a result 
of cerebrovascular accident and other significant conditions 
contributing to death of hypertension.  No medical 
professional has attributed the veteran's death to his 
service-connected gunshot wound.

Additionally, cardiovascular disease, the cause of the 
veteran's death, was not clinically evident in military 
service or for many years thereafter.  The service medical 
records are negative for any complaints or findings of 
cardiovascular disease.  The first medical evidence of 
cardiovascular disease was in the 1970s.  Cardiovascular 
disease was not shown by the objective medical evidence of 
record until many years after the veteran's separation from 
service.  There is no competent medical evidence of record 
relating the veteran's cardiovascular disease to his active 
service.  Accordingly, the Board finds that the veteran's 
cardiovascular disease did not have its onset in service or 
within one year of his separation from service, and was not 
related to any in-service disease or injury.  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3 (2005).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.


	                        
____________________________________________
	P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


